DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 8-10, 12, 13 and 17 are objected to because of the following informalities:
(claim 5, lines 1-2) “wherein the flow access interface is configured to be connected to a fluid intervention apparatus” should be changed to “wherein the subsea process apparatus is a fluid intervention apparatus”.
(claim 8, line 1) “the apparatus” should be changed to “the flow access apparatus”.
(claim 9, line 1) “The apparatus according to claim 1” should be changed to “The apparatus according to claim 8” to provide proper antecedent basis for the limitation “the external opening”.
(claim 10, line 1) “The apparatus according to claim 1” should be changed to “The apparatus according to claim 8” to provide proper antecedent basis for the limitation “the external opening”.
(claim 12, line 1) “the apparatus” should be changed to “the flow access apparatus”.
(claim 13, line 1) “the apparatus” should be changed to “the flow access apparatus”.
plurality of connectors”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,984.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donald (WO 2013/121212).
As concerns claim 1, Donald shows a flow access apparatus for a flow system (10) in a subsea oil and gas production installation, the flow access apparatus comprising: a body (50); a plurality of connectors (51, 52) configured to connect the apparatus to the flow system; and a flow access interface (56, 58) for connecting the apparatus to a subsea process apparatus (60); wherein the body defines a plurality of flow paths, and each flow path fluidly connects one of the plurality of connectors to the flow access interface to provide an intervention path from a connected subsea process apparatus to the flow system in use (Fig. 1 & 2).
As concerns claim 5, Donald shows wherein the subsea process apparatus is a fluid intervention apparatus (60), the fluid intervention apparatus configured to perform at least one function selected from the group comprising fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (abstract).
As concerns claim 6, Donald shows wherein the body of the flow access apparatus comprises a pair of flow paths or bores, and the apparatus is a dual bore apparatus (Fig. 1 & 2).
As concerns claim 7, Donald shows wherein one of the flow paths or bores is connected between a production bore of a subsea well and the subsea process apparatus in use and wherein one of the flow paths or bores is connected between the subsea process apparatus and a production flow line (Fig. 1 & 2).
As concerns claim 8, Donald shows wherein a first connector (51) of the flow access apparatus is configured to be connected to an external opening (30) on the flow system.
As concerns claim 9, Donald shows wherein the flow system comprises a subsea tree (11), and the external opening is downstream of a wing valve (26) of the subsea tree.
As concerns claim 10, Donald shows wherein the external opening is a flow line connector (30) for a jumper flow line.
As concerns claim 11, Donald shows wherein a second connector (52) of the flow access apparatus is configured for connecting the apparatus to a downstream jumper flow line (not shown; col 16, In 10-12).
As concerns claim 12, Donald shows wherein the flow access apparatus is disposed between a flow line connector (30) and a jumper flow line (not shown; col 16, In 10-12), and provides access points for the flow system from the subsea process apparatus and an access point to the flow line from the subsea process apparatus in use (Fig. 1 & 2).
As concerns claim 13, Donald shows wherein the flow access apparatus is disposed on a subsea tree connector (30).
As concerns claim 14, Donald shows a subsea oil and gas production installation comprising: a subsea well (not shown; col 15, In 15-21) and a subsea flow system (10) in communication with the subsea well; and a flow access apparatus; wherein the flow access apparatus comprises: a body (50); a plurality of connectors (51, 52) configured to connect the apparatus to the flow system; and a flow access interface (56, 58) for 
As concerns claim 15, Donald shows the subsea process apparatus (60) connected to the flow access interface (56, 58).
As concerns claim 16, Donald shows wherein the subsea process apparatus is a fluid intervention apparatus (60), the fluid intervention apparatus configured to perform at least one function selected from the group comprising fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (abstract).
As concerns claim 17, Donald shows a method of performing a subsea intervention operation, the method comprising: providing a subsea well (not shown; col 15, In 15-21) and a subsea flow system (10) in communication with the well; providing a flow access apparatus on the subsea flow system, the flow access apparatus comprising: a body (50); a plurality of connectors (51, 52), and a flow access interface (56, 58) for connecting the apparatus to a subsea process apparatus (60); wherein the body defines a plurality of flow paths, and each flow path fluidly connects one of the plurality of connectors to the flow access interface (Fig. 1 & 2); providing a subsea process apparatus (60) on the flow access interface (56, 58); accessing the subsea flow system via an intervention path formed through one of the flow paths defined by the body to one of the plurality of connectors (Fig. 1 & 2).
As concerns claim 18, Donald shows wherein the method comprises performing at least one of fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (abstract).
As concerns claim 19, Donald shows connecting the flow access apparatus to the flow system at a location selected from the group consisting of: a jumper flow line connector (30); downstream of a jumper flow line or a section of a jumper flow line; a Christmas tree; a tree connector; a subsea collection manifold system; subsea Pipe Line End Manifold (PLEM); a subsea Pipe Line End Termination (PLET); and a subsea Flow Line End Termination (FLET).
As concerns claim 20, Donald shows wherein the flow access apparatus is pre- installed on the subsea flow system and left in situ at a subsea location for later performance of a subsea intervention operation (Fig. 1 & 2).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (WO 2013/126592).
As concerns claim 1, Hall shows a flow access apparatus for a flow system (1) in a subsea oil and gas production installation, the flow access apparatus comprising: a body (6’); a plurality of connectors (21’, 27’) configured to connect the apparatus to the flow system; and a flow access interface (top portion of hub 6’) for connecting the apparatus to a subsea process apparatus (11); wherein the body defines a plurality of flow paths (24’, 25’), and each flow path fluidly connects one of the plurality of connectors to the flow access interface to provide an intervention path from a connected subsea process apparatus to the flow system in use (Fig. 1-5 and 10-15).
As concerns claim 2, Hall shows wherein the flow access interface provides a single connection point and/or landing point for the subsea process apparatus (Fig. 1-5 and 10-15).
As concerns claim 3, Hall shows wherein the flow access interface comprises a plurality of flow access openings in a unitary connector, and wherein each of the plurality of flow access openings corresponds to a respective flow path through the apparatus (Fig. 4 & 5).
As concerns claim 4, Hall shows wherein the unitary connector comprises a unitary face/plate with the plurality of flow access openings formed therein (Fig. 4 & 5).
As concerns claim 5, Hall shows wherein the subsea process apparatus is a fluid intervention apparatus (11), the fluid intervention apparatus configured to perform at least one function selected from the group comprising fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (Fig. 1).
As concerns claim 6, Hall shows wherein the body of the flow access apparatus comprises a pair of flow paths or bores, and the apparatus is a dual bore apparatus (Fig. 1, 4 & 5).
As concerns claim 7, Hall shows wherein one of the flow paths or bores is connected between a production bore of a subsea well and the subsea process apparatus in use and wherein one of the flow paths or bores is connected between the subsea process apparatus and a production flow line (Fig. 1).
As concerns claim 8, Hall shows wherein a first connector of the apparatus is configured to be connected to an external opening on the flow system (Fig. 1).
As concerns claim 9, Hall shows wherein the flow system comprises a subsea tree (1), and the external opening is downstream of a wing valve of the tree (Fig. 1).
As concerns claim 10, Hall shows wherein the external opening is a flow line connector for a jumper flow line (Fig. 1).
As concerns claim 11, Hall shows wherein a second connector of the flow access apparatus is configured for connecting the apparatus to a downstream jumper flow line (Fig. 1).
As concerns claim 12, Hall shows wherein the flow access apparatus is disposed between a flow line connector and a jumper flow line, and provides access points for the flow system from the subsea process apparatus and an access point to the jumper flow line from the subsea process apparatus in use (Fig. 1).
As concerns claim 13, Hall shows wherein the flow access apparatus is disposed on a subsea tree connector (Fig. 1).
As concerns claim 14, Hall shows a subsea oil and gas production installation comprising: a subsea well (3) and a subsea flow system (1) in communication with the subsea well; and a flow access apparatus; wherein the flow access apparatus comprises: a body (6’); a plurality of connectors (21’, 27’) configured to connect the apparatus to the flow system; and a flow access interface (top portion of hub 6’) for connecting the apparatus to a subsea process apparatus (11); wherein the body defines a plurality of flow paths (24’, 25’), and each flow path fluidly connects one of the plurality of connectors to the flow access interface to provide an intervention path from a connected subsea process apparatus to the flow system in use (Fig. 1-5 and 10-15).
As concerns claim 15, Hall shows the subsea process apparatus (11) connected to the flow access interface (Fig. 1-5 and 10-15).
As concerns claim 16, Hall shows wherein the subsea process apparatus is a fluid intervention apparatus (11), the fluid intervention apparatus configured to perform at least one function selected from the group comprising fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (Fig. 1).
As concerns claim 17, Hall shows a method of performing a subsea intervention operation, the method comprising: providing a subsea well (3) and a subsea flow system (1) in communication with the well; providing a flow access apparatus on the subsea flow system, the flow access apparatus comprising: a body (6’); a plurality of connectors (21’, 27’), and a flow access interface (top portion of hub 6’) for connecting the apparatus to a subsea process apparatus (11); wherein the body defines a plurality of flow paths (24’, 25’), and each flow path fluidly connects one of the plurality of connectors to the flow access interface; providing a subsea process apparatus (11) on the flow access interface; accessing the subsea flow system via an intervention path formed through one of the flow paths defined by the body to one of the plurality of connectors (Fig. 1-5 and 10-15).
As concerns claim 18, Hall shows wherein the method comprises performing at least one of fluid sampling, fluid diversion, fluid recovery, fluid injection, fluid circulation, fluid measurement and/or fluid metering (Fig. 1).
As concerns claim 19, Hall shows connecting the flow access apparatus to the flow system at a location selected from the group consisting of: a jumper flow line 
As concerns claim 20, Hall shows wherein the flow access apparatus is pre- installed on the subsea flow system and left in situ at a subsea location for later performance of a subsea intervention operation (Fig. 1-5 and 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andersen (WO 00/47864).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679